Case 5:18-cv-00066-MFU-JCH Document 715 Filed 08/10/21 Page 1 of 3 Pageid#: 18541




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION

   RLI INSURANCE COMPANY,                                )
                                                         )
           Plaintiff,                                    )
                                                         )
   v.                                                    )      Civil Action No. 5:18-cv-00066
                                                         )
   NEXUS SERVICES, INC.,                                 )
                                                         )
           Defendant.                                    )


                            MOTION FOR ADMISSION PRO HAC VICE

         COMES NOW counsel for the Defendant, Christopher M. Okay, a member of the bar of this

    Court, pursuant to Local Civil Rule 6(d), and moves the Court for admission pro hac vice of

    Juliana Rosetta Woodard Johnson. The grounds for the motion are as follows:

    1.      Juliana Rosetta Woodard Johnson is a litigation partner with the McNutt Law Firm,
            PLLC.

          Ms. Johnson has been engaged to as litigation counsel for Defendant Nexus Services, and
    she is engaged to assist in the defense of Nexus Services in this matter. Ms. Johnson is
    experienced in complex civil litigation and has extensive experience in the Federal Immigration
    practice of law. Juliana Rosetta Woodard Johnson’s contact information is:

                         Juliana Rosetta Woodard Johnson
                         McNutt Law Firm, PLLC
                         1712 N Ih 35
                         San Marcos, TX 78666
                         Tel: (512) 667-9231
                         juliana@jmcnuttlaw.com

    2.      Ms. Johnson is a member in good standing of the Texas Bar (#24099833). She is

            admitted to practice in the highest court of the State of Texas.

    3.      Ms. Johnson is registered as a Filing User with the Western District of Virginia

            Electronic Case Filing Registration pursuant to Fed. R. Civ. P. 5(b) and 77(d).

                                                    1
Case 5:18-cv-00066-MFU-JCH Document 715 Filed 08/10/21 Page 2 of 3 Pageid#: 18542




         WHEREFORE, based on the foregoing, Counsel respectfully requests that this Court

    enter an order admitting Juliana Rosetta Woodard pro hac vice for this case on behalf of

    Defendant and further requests that Juliana Rosetta Woodard be allowed to electronically

    submit and receive notice of documents filed in the ECF system for this matter.


         Respectfully submitted this 10th day of August 2021,


  /s/ Christopher M Okay
  Christopher M. Okay (VSB #35611)

   Chris Okay, Attorney at Law
   117 South Lewis Street, Suite 218
   Staunton, Virginia 24401
   (540) 466-3130
   chrisokay@icloud.com


   Counsel for Defendant




                                                  2
Case 5:18-cv-00066-MFU-JCH Document 715 Filed 08/10/21 Page 3 of 3 Pageid#: 18543




                                   CERTIFICATE OF SERVICE

    I certify that on this 4th day of June 2021, a true and correct copy of the foregoing Motion for
    Admission Pro Hac Vice was filed by undersigned Counsel for Defendant via CM/ECF,
    which will send a notification of such filing to all counsel of record.


    /s/ Christopher M Okay

    Chris Okay, Attorney at Law
    117 South Lewis Street, Suite 218
    Staunton, Virginia 24401
    (540) 466-3130
    chrisokay@icloud.com

    Counsel for Defendants




                                                    3
